Citation Nr: 0813286	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  He served in the Republic of Vietnam from 
August 1965 to August 1966. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims.  

The veteran's essential contention is that he was exposed to 
loud noise from artillery and mortar attacks during his 
service in the Republic of Vietnam, and that his claimed 
hearing and tinnitus disabilities resulted from such 
exposure.  At the hearing, the veteran recalled that he 
experienced a "sizzling sound" in his right ear after the 
explosion of a mortar, which had fallen close to his squad.  
The "sizzling sound" apparently became very pronounced 
after he married his wife.  At that time, he also noticed a 
decrease in his hearing. 
 
The veteran is competent to describe his exposure to loud 
sounds, and he is also competent to testify as to his 
experience of ringing in the ears in service and after 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  Moreover, in an unrelated claim, the RO 
verified the veteran's exposure to mortar attacks based on 
Order of Battle information and an April 1966 Combat 
Operation after Action Report for the 1st Cavalry Division 
(Airmobile).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater, or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2007).   

The report on the veteran's separation physical in August 
1966 notes that audiometric testing at that time revealed 
auditory thresholds of 0 decibels in all frequencies, which 
when converted amounted to the following decibels in both 
ears:  15 at 500 Hertz; 10 at 1000 and 2000 Hertz; and 5 at 
4000 Hertz.  (Prior to November 1967, audiometric results 
were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI)).  

After service, the veteran underwent a VA examination in 
April 2004.  Audiometric testing did not show that the 
veteran had § 3.385 bilateral hearing loss.  The VA examiner 
also opined that the veteran's hearing loss and tinnitus were 
not at least as likely as not related to military service 
because the veteran's separation physical showed normal 
puretone thresholds from 500 to 4000 Hertz.  Thereafter, the 
veteran submitted an October 2005 audiogram from the Tesoro-
Mackie Clinic that was not interpreted.  The Board is 
prohibited from interpreting graphical representations of 
audiometric data.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The 
Board, however, observes that on its face, the private 
audiogram shows graphical representations of audiometric data 
that suggest that the veteran meets the threshold requirement 
for a hearing impairment in both ears.  

The Board notes that the rationale the VA examiner provided 
appears to have not taken into account VA's recognition that 
38 C.F.R. § 3.385 does not require the presence of hearing 
loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Here, the veteran contends that his 
exposure to loud noise in service resulted in the bilateral 
hearing loss disability manifested years later.  Thus, given 
the veteran's history of military noise exposure and private 
audiogram results that suggest a current bilateral hearing 
impairment, the Board finds that the veteran should be 
afforded a new VA audiological examination to assess whether 
any bilateral hearing loss and tinnitus found on examination 
is etiologically related to his service. 

Also, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The notice requirements of the VCAA require VA to 
notify the claimant of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The September 2003 VCAA notice did not advise the 
veteran that he should provide any evidence in his possession 
that pertains to his bilateral hearing loss and tinnitus 
claims.  The veteran has also not been advised of the 
disability-rating and effective-date elements of his claims.  
Thus, notice addressing this matter should be provided on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran 
another VCAA letter under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007) that includes notice that 
he should submit any evidence in his 
possession that pertains to the bilateral 
hearing loss and tinnitus claims Also, 
advise the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman.

2.  The RO/AMC should schedule the 
veteran for a VA audiological examination 
by an examiner who has not previously 
examined the veteran to determine the 
nature of any current bilateral hearing 
loss and tinnitus, and to provide an 
opinion as to their possible relationship 
to service.  The claims file and a copy 
of this REMAND should be provided to and 
reviewed by the audiological examiner.  
The audiological examiner should accept 
as true that the veteran was exposed to 
noise from artillery and mortar attacks 
during the Vietnam War.  The audiological 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
bilateral hearing loss and tinnitus are 
related to an incident of the veteran's 
military service, including exposure to 
noise from artillery and mortar attacks 
during the Vietnam War.  The examiner 
should include a discussion of the August 
1966 separation physical.

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



